Citation Nr: 0716498	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-06 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss disability.

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling. 

3.  Entitlement to an effective date earlier than February 
27, 2002, for the grant of service connection for a strain 
injury to the left foot, based upon an assertion of clear and 
unmistakable error (CUE) in the October 1981, decision which 
had previously denied service connection for an injury to the 
left foot.

4.  Entitlement to an increased rating for a strain injury to 
the left foot, currently evaluated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from October 1952 to September 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for bilateral hearing 
loss disability and assigned a 0 percent rating, effective 
from February 27, 2002.  This matter further comes before the 
Board from an October 2003 rating decision which granted 
service connection for a strain injury to the left foot and 
granted a 10 percent rating, effective from February 27, 
2002.  This matter also comes before the Board from a June 
2005 RO decision which denied a rating in excess of 10 
percent for the service-connected tinnitus.  

The issue of entitlement to a rating in excess of 10 percent 
for a strain injury of he left foot is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if any further action is 
required on his part.


FINDINGS OF FACT

1.  Current hearing loss is manifested by Level I auditory 
acuity in the right ear, and Level III auditory acuity in the 
left ear.

2.  The current single 10 percent evaluation assigned to 
tinnitus disability is the maximum evaluation under VA rating 
criteria. 

3.  By October 1981 rating decision, the RO denied service 
connection for an injury to the left foot. 

4.  The veteran filed a timely notice of disagreement with 
the October 1981 RO rating decision, followed by the RO 
issuing a statement of the case (SOC) in October 1982; 
however, the veteran failed to perfect the appeal by filing a 
substantive appeal.

5.  Subsequent to the October 1981 final RO decision, the RO 
first received a claim of entitlement to service connection 
for a left foot condition, from the veteran, on February 27, 
2002.  There was no correspondence or documentation received 
in the interim between the October 1981 final RO decision and 
February 27, 2002, evidencing any intent to pursue VA 
benefits based on a left foot disability.

6.  The October 1981 rating decision was reasonably supported 
by the evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied in not granting 
service connection for an injury to the left foot.

7.  The veteran has failed to allege any kind of error of 
fact or law in the October 1981 rating decision which, when 
called to the attention of later reviewers, compels the 
conclusion, as to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2006).

2.  There is no legal basis for the assignment of separate 10 
percent disability ratings for the veteran's tinnitus 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2005); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).

3.  The criteria for an effective date earlier than February 
27, 2002, for the grant of entitlement to service connection 
for strain injury to the left foot have not been met; and 
clear and unmistakable error (CUE) in the October 1981 rating 
decision has not been demonstrated.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.105, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
issue of clear and unmistakable error.  The U.S. Court of 
Appeals for Veterans Claims (CAVC) has held that the VCAA 
does not apply to CUE actions.  See Livesay v. Principi, 15 
Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to 
Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 
(2001) (holding VCAA does not apply to RO CUE claims).  The 
general underpinning for the holding that the VCAA does not 
apply to CUE claims is that regulations and numerous legal 
precedents establish that a review for CUE is only upon the 
evidence of record at the time the decision was entered (with 
exceptions not applicable in this matter).  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 
F.3d 1348 (Fed. Cir. 2001) (affirming the CAVC's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 
2000) (upholding Board CUE regulations to this effect).

With regard to issues of entitlement to a compensable rating 
for bilateral hearing loss disability, and entitlement to an 
earlier effective date for the grant of service connection 
for strain injury to the left foot, the VCAA enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The CAVC has held 
that VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that any error in a VCAA notice should 
be presumed prejudicial.  The claimant bears the burden of 
demonstrating such error.  VA then bears the burden of 
rebutting the presumption, by showing that the essential 
fairness of the adjudication has not been affected because, 
for example, actual knowledge by the claimant cured the 
notice defect, a reasonable person would have understood what 
was needed, or the benefits sought cannot be granted as a 
matter of law.  Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007).

In October 2003 and March 2006, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  Therefore, 
no useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The CAVC has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
CAVC in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision since he was notified of 
the Dingess precedent in March 2006, and of how the RO 
assigns disability ratings or effective dates should service 
connection be awarded.  Moreover, since the claims herein are 
being denied, such matters are moot.

With regard to the claim for an increased rating for 
tinnitus, the Board notes that the CAVC has held that the 
VCAA does not apply to a claim if resolution of that claim is 
based upon an interpretation of law, rather than 
consideration of factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  In the instant case 
the facts are not in dispute.  Resolution of the veteran's 
appeal is dependent on interpretation of the regulations 
pertaining to the assignment of disability ratings for 
tinnitus.  As will be shown below, the Board finds that the 
veteran is already receiving the maximum disability rating 
available for tinnitus under the applicable rating criteria.  
Furthermore, regardless of whether the veteran's tinnitus is 
perceived as unilateral or bilateral, the outcome of this 
appeal does not change.  Therefore, because no reasonable 
possibility exists that would aid in substantiating this 
claim, any deficiencies regarding VCAA notice or assistance 
are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

II.  Factual Background

Service medical records show that on the veteran's enlistment 
examination (the date of which is not viewable on the 
photocopy of the charred document), shows that the veteran 
was found to have an overriding 2nd left toe.  He was 
assigned a "Profile 3 under "L" on basis of overriding 2nd 
L toe . . . past gunshot wound."  In an undated Report of 
Physical Condition of Enlisted Man (WD AGO Form 8-193), the 
veteran was found to be unfit for prolonged marching or 
standing due to his overriding 2nd left toe.  In April 1953, 
the veteran was noted to have an old gunshot wound of the 
left foot and had pain and swelling.  He was referred for an 
orthopedic consultation.  On the request for the 
consultation, the veteran was noted to have pain walking or 
standing.  He was evaluated in the orthopedic clinic in April 
1954 and "no Rx [was] recommended" and surgery was found to 
be not applicable.  On an undated outpatient index record, 
the veteran reported having left foot pain on standing, and 
the impression was "metatarsal pain only."  On his 
September 1954 separation examination, it was noted that the 
veteran had loss of movement of the left second toe.  He was 
noted to have "lameness" following a gunshot wound to the 
left foot approximately 16 years ago, and that he limped 
after prolonged standing.  

Received from the veteran in August 1981 was his formal claim 
(VA Form 21-526) of service connection for a left foot 
disability.  

By October 1981 rating decision, the RO denied service 
connection for an injury to the left foot.  The RO 
essentially determined that the veteran's left foot injury 
pre-existed his period of active service, but was not 
aggravated in service beyond the natural progression of what 
would have occurred whether or not the veteran was in 
service.  By letter dated in November 1981, the veteran was 
notified of the RO's rating decision as well as his appellate 
rights thereto.  

Received from the veteran in September 1982 was his notice of 
disagreement with the October 1981 rating decision.  He also 
requested a "personal hearing."  

In October 1982, the RO issued a statement of the case (SOC) 
regarding the claim of service connection for an injury to 
the left foot.  By letter dated in October 1982, attached to 
the SOC, the RO notified the veteran that he needed to set 
out his argument or "substantive appeal" in the attached VA 
Form 1-9, and that when the form was sent to the RO, the 
veteran's case would be sent to the Board.  The veteran was 
also advised that if the RO did not hear from him in 60 days, 
the RO would assume he did not intend to complete his appeal.

In another letter dated in October 1982, the RO notified the 
veteran that he could appear at his convenience to discuss 
his claim.  

In an October 1982 letter, the veteran indicated that he 
wanted to take the RO "up on the offer to discuss [his] 
claim", but indicated that he was going to be very busy the 
next few weeks locating a place to live and moving, and that 
November 24th would be the first date he could make it to 
Waco.   He asked that his records be made available on that 
date, and that he would plan to be there at 2:30 p.m.

In an October 1982 letter, the RO notified the veteran that 
his hearing had been scheduled for 2:30 p.m. on November 24, 
1982.  

In a November 1982 letter, the veteran notified the RO that 
it was not his intention to request a hearing be scheduled on 
November 24, 1982, and that he wanted an appointment to 
discuss his claim as well as the appeals procedures before a 
hearing was scheduled.

In a November 1982 letter, the RO notified the veteran that 
his hearing set for November 24, 1982, had been cancelled and 
that Veterans Benefits Counselors were available at anytime 
during the working day for discussion of procedures, and that 
no appointment was necessary.  The veteran was also advised 
that hearings before the rating board were relatively 
informal and that a hearing could be rescheduled if he 
desired.

In a Statement in Support of Claim (VA Form 21-4138) received 
on February 27, 2002, the veteran requested to "reopen my 
claim" and for service connection for a left foot condition, 
for hearing loss, and for tinnitus.

A VA audiological examination in May 2002, revealed pure tone 
thresholds for the right ear, in decibels, at 1000, 2000, 
3000, and 4000 Hertz as follows:  15, 15, 90, and 100, for an 
average of 55, and pure tone thresholds for the left ear, in 
decibels, at 1000, 2000, 3000, and 4000 Hertz as follows 15, 
30, 95, and 105, for an average of 61.  Speech recognition 
scores using the Maryland CNC Test were 96 percent in the 
right ear, and 94 percent in the left ear.  

By June 2002 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 0 
percent rating, effective from February 27, 2002, and also 
granted service connection for tinnitus, and assigned a 10 
percent rating, effective from February 27, 2002.

In a June 2003 letter, the veteran essentially expressed his 
disagreement with the June 2002 rating decision, and 
explained why he thought he should receive a compensable 
rating for his service-connected bilateral hearing loss.  He 
indicated that his hearing at the lower frequencies was 
"good," in the middle frequencies was "not bad," but that 
in the upper frequencies his hearing loss was severe, 
profound, and significant.  He also listed the various 
everyday noises he could not hear.  

On VA examination of the feet in September 2003, the 
diagnosis was plantar keratosis with deformed 2nd left toe, 
and degenerative joint disease 2nd M.P. joint of the left 
foot.  The examiner opined that the strain on the left foot 
during military service "aggravated his left foot 
condition," however, the examiner indicated that it would be 
resorting to speculation to opine as to the extent of the 
aggravation.

By October 2003 rating decision, based on the VA examiner's 
September 2003 opinion, the RO granted service connection for 
a strain injury to the left foot and granted a 10 percent 
rating, effective from February 27, 2002.

In a November 2003, letter from a private ENT physician, Dr. 
W., it was noted that the veteran was examined in November 
2003 and that 38 C.F.R. § 4.85 was reviewed.  Dr. W. did not 
think the criteria for hearing impairment accurately 
reflected the veteran's hearing impairment, and that while he 
heard quite well in the lower frequencies, he had a severe 
problem in the high frequencies.  Dr. W. indicated that when 
these were averaged together, it did not accurately reflect 
the impairment that he has in the high frequencies, which 
gave him difficulty with background noise and higher-pitched 
voices.  

Received in February 2004, was the veteran's VA Form 9 
(substantive appeal) regarding his claim for a compensable 
rating for the service-connected bilateral hearing loss.  He 
submitted numerous attachments pertaining to his claim that 
his hearing loss was a serious handicap that has a 
significant negative impact on his life.  He claimed that the 
rating criteria (38 C.F.R. §§ 4.85, 4.86) treated his hearing 
loss as insignificant.  He explained the various types of 
everyday noises he had trouble hearing, and claimed that his 
hearing loss was exacerbated by "masking" which he 
explained was the blocking effect that low frequency sounds 
had on higher frequency sounds for a person with serious high 
frequency hearing loss.  In his attached statement, the 
veteran explained the problems that he saw with applying 
38 C.F.R. § 4.85 and 38 C.F.R. § 4.86 to his situation.  The 
veteran asked that VA specifically consider 38 C.F.R. 
§§ 3.102, 4.1, 4.7 and 4.21, in making a decision on his 
appeal.

A VA audiological examination in March 2004 revealed pure 
tone thresholds for the right ear, in decibels, at 1000, 
2000, 3000, and 4000 Hertz as follows:  15, 15, 85, and 95, 
for an average of 53, and pure tone thresholds for the left 
ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz as 
follows 15, 40, 90, and 100, for an average of 61.  Speech 
recognition scores using the Maryland CNC Test were 88 
percent in the right ear, and 78 percent in the left ear.  

Received from the veteran in March 2004 and April 2004, were 
letters in which he discussed what viewed as discrepancies 
with the findings made on the March 2004 VA audiological 
examination.  He claimed that the stark difference in the 
ability to hear at frequencies up to 2000 Hertz and the lack 
of ability to hear beyond that frequency creates a variety of 
unique problems not recognized by 38 C.F.R. § 4.85 and 4.86.  
He claimed that he had difficulty distinguishing between most 
consonant and some of the vowel sounds.  He indicated that 
over the years he had developed some coping skills that 
helped him fill in the gaps, but that this process always 
involved speculation and/or guesswork which was not very 
reliable.  He claimed that he frequently encountered 
situations in daily life where he could not understand and 
communicate with others.  He also claimed that his hearing 
problems had a negative impact on his employment for many 
years , and resulted in some negative impact on his 
retirement income.  The veteran asked that VA specifically 
consider 38 C.F.R. §§ 4.1, 4.3, 4.10 and 4.21, in making a 
decision on his appeal.

Received from the veteran in September 2004, was a letter in 
which he basically reiterated his earlier arguments as to why 
he felt that his service-connected hearing loss could not be 
fairly assessed under 38 C.F.R. § 4.85 and 38 C.F.R. § 4.86.  
He also submitted numerous attachments in support of his 
contentions.

The record reflects that the veteran submitted letters (with 
multiple attachments each) on several occasions throughout 
the course of the appeal, including in October 2004, in 
February 2005, August 2005, March 2006, April 2006, and May 
2006, in support of his claim for a compensable rating for 
bilateral hearing loss.  The Board will not describe 
individually each letter and each attachment herein, except 
to summarize that the veteran has repeatedly contended that 
his bilateral hearing loss has significantly impacted his 
daily living, that 38 C.F.R. § 4.85 and 38 C.F.R. § 4.86 do 
not provide an adequate assessment of his hearing loss, that 
several regulations from 38 C.F.R., including 38 C.F.R. 
§ 4.1, 4.7, 4.10, and 4.21, should be reconsidered in support 
his claim for a compensable rating, and that he has problems 
with consonant and vowel confusion and with masking that show 
the severity of his hearing loss and the impact on his daily 
living.  

In a letter dated in August 2005, the veteran reported that 
in 1956 he was hired to work in an office and that it was 
common knowledge on the job that he was hard of hearing.  He 
claimed he tried hearing aids, but that they caused more 
problems than they helped.  He claimed he had not been 
employed or earned any income since the Fall of 1979 at which 
time his job in the office was abolished as a reduction in 
force.  He indicated there was no evidence that his hearing 
contributed to his loss of his job, but he was sure it was 
not considered a plus for him as a candidate for retention.  
He claimed that after the reduction in force he found that 
job opportunities were scarce for a middle aged, hard of 
hearing man with a bad foot.

A VA audiological examination in December 2005, revealed pure 
tone thresholds for the right ear, in decibels, at 1000, 
2000, 3000, and 4000 Hertz as follows:  10, 15, 85, and 95, 
for an average of 51, and pure tone thresholds for the left 
ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz as 
follows 20, 45, 95, and 105, for an average of 66.  Speech 
recognition scores using the Maryland CNC Test were 96 
percent in the right ear and 88 percent in the left ear.  

In a March 2006 letter, the veteran agreed with the finding 
in the January 2006 supplemental statement of the case (SSOC) 
that his hearing loss had not required frequent periods of 
hospitalization, but thought it was fair to say that not many 
cases of hearing loss would require frequent hospitalization.  
He also reported that his hearing loss had some negative 
influence on almost everything he had done since discharge in 
1954.  He claimed that his hearing was tested on the job in 
the mid-1970s and assessed as profound high frequency hearing 
loss.  He claimed that "[a] few years after that, my job was 
abolished."  He indicated he had no proof that the layoff 
was connected with his hearing, but his hearing loss was a 
significant factor when he was looking for work after the 
layoff, especially since he also had a damaged foot.  He 
claimed that with his limited ability to stand, walk, and 
carry, coupled with his limited ability to understand the 
speech of others, his choices and opportunities were "very 
slim."  

In an April 2006 letter, a private ENT physician, Dr. W, 
reported he had reviewed VA audiologists reports from 2002, 
2004, and 2005, as well as the abstracts and studies the 
veteran sent to VA in March 2006.  Dr. W opined that the 
veteran's ability to hear and communicate with others is 
negatively impacted by most, if not all, of the problems 
usually associated with noise-induced sensorineural hearing 
loss, including masking, perception, and confusion of 
consonant sounds, and loudness recruitment.  Dr. W also 
indicated that the incidence and severity of the problems 
caused by the veteran's hearing loss would cause significant 
problems for him in most employment and social situations, 
with television programs, telephone calls, alarms, warning 
devices, etc.

III.  Analysis - Increased rating claims

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran. 
38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The CAVC held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held, "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  With regard to the claim for a compensable 
rating for bilateral hearing loss, however, the rating issue 
on appeal involves the propriety of an original evaluation 
assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Accordingly, with regard to the claim for a compensable 
rating for bilateral hearing loss, the Board has assessed the 
level of disability from the date of initial application for 
service connection to the present, determining whether the 
level of impairment warrants different disability ratings at 
different times over the life of the claim - a practice known 
as "staged rating."

1.  Compensable Rating for Bilateral Hearing Loss

The assignment of disability ratings for impairment of 
hearing acuity is derived by the mechanical application of 
the Rating Schedule to the numeric designations assigned, 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a compensable disability rating.  His service-
connected hearing loss has been rated by the RO under the 
provisions of Diagnostic Code 6100.  The Rating Schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears. See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86 apply to exceptional 
patterns of hearing impairment; however, an exceptional 
pattern of hearing impairment as defined under 38 C.F.R. § 
4.86, is not shown in this case and therefore, those 
provisions are not applicable. 

The most reliable and probative evidence of record consists 
of the VA audiological test results of May 2002, March 2004, 
and December 2005.  Evaluating these VA audiological test 
results, the Board finds that when the pure tone threshold 
averages and the speech recognition scores for the right ear 
from the VA examinations are applied to Table VI (Numeric 
Designation of Hearing Impairment Based on Pure Tone 
Threshold Average and Speech Discrimination), the numeric 
designations of hearing impairment are I, II, and I, 
respectively.  When the pure tone threshold averages and 
speech recognition scores for the left ear from the VA 
examinations are applied to Table VI, the numeric 
designations of impairment are II, IV, and III, respectively.  
When the numeric designations for the right and left ears 
from each VA examination cited above are applied to Table VII 
(Percentage Evaluation for Hearing Impairment-Diagnostic Code 
6100), the percentage of disability for hearing impairment is 
0 percent and a compensable rating is not warranted.  See 38 
C.F.R. § 4.85, Diagnostic Code 6100.

The Board acknowledges that the veteran has sincerely 
contended that his service-connected bilateral hearing loss 
is not adequately assessed under the pertinent regulations, 
38 C.F.R. § 4.85 and 38 C.F.R. § 4.86, essentially claiming 
that the impact of his hearing loss on his daily living is 
not reflected in these regulations.  He has also submitted 
numerous studies, abstracts, and excerpts, which he contend 
support his claim for a compensable rating for bilateral 
hearing loss.  The Board does not question the veracity of 
the veteran's contentions, or his submissions, in this 
regard.  However, as noted above, the evaluation of hearing 
loss is reached by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann, 3 Vet. 
App. at 349.  The requirements of 38 C.F.R. § 4.85 set out 
the percentage ratings for exact numerical levels of 
impairment required for a compensable evaluation of hearing 
loss.  As consistently shown by reliable audiological testing 
conducted in 2002, 2004 and 2005, the veteran's degree of 
bilateral hearing loss fails to meet the standards for a 
compensable evaluation.  Under these circumstances, the Board 
finds that the record presents no basis for assignment of a 
compensable rating for bilateral hearing loss at any point 
during the appeal period.  Thus, a staged rating is not 
warranted.  Fenderson, supra.  The preponderance of the 
evidence is against a compensable evaluation for bilateral 
hearing loss.  Thus, as the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for a compensable rating for bilateral 
hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
bilateral hearing loss, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
In that regard, the veteran has indicated that he has not had 
frequent periods of hospitalization related to his bilateral 
hearing loss.  With regard to employment, while the veteran 
has claimed that his hearing loss affected his past 
employment and any current employment opportunities, there is 
insufficient evidence to support this contention.  The Board 
notes that the veteran apparently worked in an office from 
1956 through 1979 at which time his job was reportedly 
abolished through a reduction in force.  Although the Board 
does not question that his hearing may have in some way 
affected his employment, the evidence of record shows that 
"it was common knowledge on the job that he was hard of 
hearing" and that the veteran indicated that there was "no 
evidence" that his hearing contributed to his loss of job in 
1979.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 338, 339 (1996).

2.  Increased Rating for Tinnitus

The veteran has requested a 10 percent evaluation for each 
ear with regard to his service-connected tinnitus disability.  
The RO denied the veteran's request because under Diagnostic 
Code (DC) 6260 there is no provision for assignment of a 
separate 10 percent evaluation for tinnitus of each ear.  The 
veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the CAVC 
held that the pre-1999 and pre-June 13, 2003 versions of DC 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the Federal Circuit, 
and stayed the adjudication of tinnitus rating cases affected 
by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006), the Federal Circuit concluded that the CAVC 
erred in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned a 
10 percent rating which is the maximum schedular rating 
available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 
6260.  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, the 
veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

IV.  Analysis - Earlier Effective Date for
Service Connection for Strain Injury to the Left Foot

By October 1981 rating decision, the RO denied service 
connection for an injury to the left foot.  The RO 
essentially found that the veteran's left foot injury pre-
existed his period of active service, but was not aggravated 
in service beyond the natural progression of what would have 
occurred whether or not the veteran was in service.  Received 
from the veteran in September 1982, was his notice of 
disagreement with the October 1981 rating decision, along 
with a request for a personal hearing.  In October 1982 the 
RO issued an SOC regarding the claim of service connection 
for an injury to the left foot.  Subsequently letters were 
exchanged between the veteran and the RO, however the veteran 
failed to file a substantive appeal (or VA Form 9) in order 
to perfect his appeal.  Thus, the October 1981 rating 
decision became final.  38 U.S.C.A. § 7105.

The veteran was not heard from by the RO until February 27, 
2002, when he requested to "reopen my claim" and for 
service connection for a left foot condition.  Subsequently, 
by October 2003 rating decision, the RO granted service 
connection for a strain injury to the left foot, effective 
from February 27, 2002, essentially based on the VA 
examiner's opinion dated in September 2003.  The RO granted 
service connection and assigned a 10 percent disability 
rating for a strain injury to the left foot, effective 
February 27, 2002, the date on which the RO had received the 
veteran's reopened claim of service connection for a left 
foot condition.

The veteran contends, however, that he should be entitled to 
an earlier effective date back to 1981, when he first filed a 
claim of service connection for a left foot condition.  He 
claims that the October 1981 RO rating decision was the 
product of clear and unmistakable error (CUE).  

With regard to the veteran's allegation of CUE in the October 
1981 RO rating decision, the Board notes that an individual 
whose VA claim is denied by an RO has one year in which to 
initiate an appeal to the Board by filing a notice of 
disagreement.  If no appeal is filed, the decision is final, 
and is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(c); see 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.  Such a final decision may, however, be reversed or 
amended where evidence establishes that it was a product of 
clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  
That regulation is of long standing, and has been codified in 
statute, at 38 U.S.C.A. § 5109A.

Judicial precedent has consistently stressed the rigorous 
nature of the concept of CUE.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts.  
It is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  In addition, 
"[c]lear and unmistakable error requires that error, 
otherwise prejudicial . . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4 
(1992).  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

The CAVC has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).  

In order to determine whether a previous final VA rating 
decision contained CUE, a review of the law and evidence, 
which were before the rating, board "at that time" must be 
undertaken.  See 38 C.F.R. § 3.104(a).  "A determination 
that there was 'clear and unmistakable error' must be based 
on the record that existed at the time of the prior . . . 
decision."  Russell, supra at 314.  In other words, the 
Board cannot apply the benefit of hindsight to its evaluation 
of the RO's actions in 1981 in determining whether CUE 
existed at that time.

In this case, it is undisputed that the veteran failed to 
perfect an appeal of the October 1981 rating decision which 
he now is challenging.  Therefore, that decision became 
final.  The veteran's CUE argument essentially amounts to an 
assertion that reasonable minds could not differ, and the 
evidence clearly and unmistakably showed that his pre-
existing foot injury was permanently aggravated by service, 
so that the law as it then existed must have been incorrectly 
applied.

Then, as now, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303. 

The veteran and his representative now claim CUE in the 
October 1981 RO decision, contending that reasonable minds 
could not differ that the evidence of record at the time of 
that prior decision supported a grant of the claim by showing 
that the veteran's foot injury worsened in service, and that 
there was an increase in his left disability such that his 
left foot disability was aggravated by service.

A review of the October 1981 RO decision shows that the 
service medical records had been reviewed at that time (which 
was the only competent medical evidence of record at that 
time).  The veteran contends that the service medical records 
do show that his left foot injury was aggravated by service, 
and that the RO's 1981 rating decision was "based on 
inaccurate information, which contributed to erroneous 
conclusions" and that "[m]any of the facts in [his] 
military records that supported his original claim were 
ignored, misstated or degraded" in the October 1981 rating 
decision.  The Board respectfully disagrees.

The veteran's entrance examination showed an overriding 
second left toe due to past gunshot wound.  He was assigned a 
profile indicating he was unfit for prolonged marching and 
standing.  During service he complained of left foot pain and 
swelling and the diagnosis was metatarsal pain only.  On 
discharge he was found to have loss of movement of the left 
second toe and it was noted that he limped.  Considering this 
evidence, in October 1981 the RO concluded that the evidence 
as a whole was against the claim.  As the RO put it:  
"[w]hile the veteran complained of pain a couple of times in 
service, no evidence indicates any aggravation beyond the 
natural progression of which would have occurred whether or 
not he was in the service."  Thus, the RO concluded that the 
veteran's pre-existing left foot injury was not aggravated by 
service, and denied the claim on that basis.  The RO, in 
relying on the service medical records on file, did not 
overlook the evidence then of record.  Judgments as to the 
credibility and probative value of individual items of 
evidence are inherent in the function of VA adjudicators.  A 
disagreement with how a prior adjudication evaluated the 
facts does not establish CUE.  Luallen v. Brown, 8 Vet. App. 
92, 95 (1995); Russell, supra.  

Further, to the extent that the veteran alleges that VA 
violated its duty to assist by not ordering an examination, 
failure to fulfill the duty to assist cannot be CUE.  Baldwin 
v. West, 13 Vet. App. 1, 5 (1999).  A Federal Circuit 
decision held that a failure to give a veteran a proper 
medical examination did not constitute a grave procedural 
error.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  
Even if the error were not "grave and procedural," the 
deficiencies in not affording an examination only leave an 
incomplete record rather than an incorrect one and are thus 
not CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Moreover, even were a medical examination to have been given, 
it is not certain that this evidence would have clearly and 
undebatably changed the outcome.  See Damrel, supra; Hazan v. 
Gober, 10 Vet. App. 511, 522-23 (1997).

Thus, in summary, the RO applied the applicable regulation, 
38 C.F.R. § 3.303, and interpreted the facts as not showing 
that an injury to the left foot was aggravated by service.  
The Board finds that reasonable minds could differ as to the 
application of the law governing service connection to the 
facts as present at the time of the October 1981 RO decision, 
and the interpretation then made by the RO was not 
unreasonable.  The veteran's CUE claim thus is based 
ultimately only upon a disagreement as to the interpretation 
of the facts, and accordingly cannot be granted.  Russell, 
supra.

With regard to the effective date claim, the Board notes that 
the assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Because service connection for 
a strain injury to the left foot was established based upon 
new and material evidence received after a prior, final 
decision, i.e., the October 1981 rating decision, this claim 
is governed by the criteria pertinent to effective dates for 
reopened claims.  The statute and regulation provide that, 
except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim 
reopened after final disallowance will be the date of receipt 
for the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), 
(r).

The "date of the claim" means the date of the application 
based upon which benefits are awarded, not the original claim 
for service connection.  See Sears v. Principi, 16 Vet. App. 
244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  
In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 also refer to the date an application is 
received.  While the term "application" is not defined in 
the statute, the regulations use the terms "claim" and 
"application" interchangeably, and they are defined broadly 
to include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p), 
3.155; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  
In this case, service connection was ultimately granted based 
on the veteran's request to reopen his claim for a left foot 
condition received on February 27, 2002.  Based upon a 
complete review of the evidentiary record, the Board finds 
that February 27, 2002, is the earliest effective date 
assignable for the grant of service connection for strain 
injury to the left foot.

As noted, the veteran contends the effective date should be 
from 1981, when he first filed his claim for service 
connection for a left foot injury.  However, as explained 
above, the October 1981 RO rating decision is final, and no 
CUE has been shown; therefore an effective date earlier than 
March 2002 is legally precluded.  38 U.S.C.A. §§ 7105(c), 
5109A; 38 C.F.R. §§ 3.104(a), 3.105(a), 20.1103.

Although the veteran did file a notice of disagreement with 
the October 1981 rating decision, which was accepted as 
timely, which led to the RO issuing a statement of the case 
in October 1982, the veteran did not perfect this appeal.  He 
did not file a claim to reopen his claim of service 
connection for a left foot injury until February 27, 2002.  
The veteran does not otherwise contend that any claim to 
reopen was filed prior to February 27, 2002.  Therefore, the 
earliest possible effective date for the veteran's claim is 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii), 
(r).  

Service connection may be awarded for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
this context, the Board notes that, at the time of the 
October 2003 rating decision, the veteran had a current left 
foot disability, and there was competent medical evidence 
(the September 2003 VA examiner's opinion) which found that 
the veteran's left foot injury was aggravated during service.  
Since the date of the VA examiner's opinion is September 
2003, and this information was not obtained until after the 
veteran filed his claim to reopen the claim for a left foot 
injury, the earliest possible effective date for the grant of 
service connection for a strain injury of the left foot is 
February 27, 2002, the date of receipt of the claim.  38 
C.F.R. § 3.400(q)(1)(ii), (r).

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the grant of an effective date earlier than February 
27, 2002, for the grant of service connection for a strain 
injury to the left foot, and the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert, 1 Vet. App. at 
55.


ORDER

Entitlement to a compensable rating for service-connected 
bilateral hearing loss disability is denied.

Entitlement to a rating in excess of 10 percent for service-
connected tinnitus is denied.

The October 1981 rating decision which denied entitlement to 
service connection for an injury to the left foot was not 
clearly and unmistakably erroneous.  

Entitlement to an effective date earlier than February 27, 
2002, for the grant of service connection for strain injury 
to the left foot is denied.


REMAND

By October 2003 rating decision, the RO granted service 
connection for a strain injury to the left foot, and assigned 
a 10 percent rating, effective from February 27, 2002.  
Received from the veteran in October 2004 was a notice of 
disagreement with the October 2003 rating decision, in which 
the veteran expressed disagreement with the "effective date 
and the evaluation of" the left foot disability.  The RO 
issued a statement of the case (SOC) pertaining to the claim 
for an earlier effective date for the grant of service 
connection for a strain injury of the left foot, but did not 
include the claim for a rating in excess of 10 percent for a 
strain injury of the left foot.  Through the ensuing years 
the veteran has reiterated his claim for a rating in excess 
of 10 percent for a strain injury of the left foot, and at 
times expressing his confusion as to whether this claim was 
still on appeal.  

The Board construes the veteran's October 2004 statement as a 
timely notice of disagreement (NOD) as to the issue of 
entitlement to a rating in excess of 10 percent for the 
service-connected strain injury to the left foot.  
Accordingly, the Board is required to remand this issue for 
the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC regarding the issue of 
the veteran's entitlement to a rating in 
excess of 10 percent for the service-
connected strain injury to the left foot.  

2.  If, and only if, the veteran completes 
his appeal by filing a timely substantive 
appeal as to this issue, the claim for a 
rating in excess of 10 percent for strain 
injury to the left foot should be returned 
to the Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


